Hyman Bakshay, J.
This is an application in the nature of a writ of error coram nobis to vacate and set aside, a judgment dated December 16, 1959, convicting the defendant after trial of the crime of grand larceny in the first degree and sentencing him to a term of not less than 5 and not more than 10 years in State prison. The judgment of conviction was affirmed by the Appellate Division (11 A D 2d 808) and by the Court of Appeals (9 N Y 2d 740). The application is based on the ground that the provisions of section 335-b of the Code of Criminal Procedure were not complied with when he was arraigned and pleaded not guilty to the indictment. Assuming the defendant’s contention is correct, it is not the proper basis for the relief sought for the reason that such failure to comply with the provisions of section 335-b of the Code of Criminal Procedure is a matter of record and is, therefore, susceptible of an appeal. The claim now made by the defendant was not raised by defendant’s counsel in his appeal from the judgment of conviction affirmed both by the Appellate Division (supra) and by the Court of Appeals (supra). Coram nobis may not be used as a vehicle for an additional appeal (People v. Shapiro, 3 N Y 2d 203). The application is, therefore, denied.